Name: Commission Regulation (EC) No 2282/94 of 20 September 1994 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: marketing;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 248/4 Official Journal of the European Communities 23 . 9 . 94 COMMISSION REGULATION (EC) No 2282/94 of 20 September 1994 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91 HAS ADOPTED THIS REGULATION : Article 1 The date of '1 June 1991 referred to in Article 1 of Regu ­ lation (EEC) No 3536/91 is hereby replaced by '1 August 1991 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 880/94 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3536/91 (3), as last amended by Regulation (EEC) No 2403/92 (4), limited the quantity of skimmed-milk powder released for sale to that taken into storage before 1 June 1991 ; Whereas, in view of the quantity still available and the market situation, that date should be amended to 1 August 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 197, 30. 7. 1994, p. 21 . (3) OJ No L 335, 6. 12. 1991 , p. 8 . O OJ No L 236, 19 . 8 . 1992, p. 5.